(1987). The prior guilty plea agreement is not invalid merely because
                   Mullen was not informed that the conviction could be used as an
                   enhancement in the future, see id. at 274 n.2, 737 P.2d at 1164 n.2, and
                   there was no detrimental reliance because nothing in that agreement
                   limited the use of the conviction for enhancement purposes, see Speer v.
                   State, 116 Nev. 677, 680, 5 P.3d 1063, 1065 (2000). We conclude that the
                   district court did not err, and we
                               ORDER the judgment of conviction AFFIRMED.




                                                        Pickering
                                                                    Pitt tup
                                                                          P       J.




                                                        Saitta



                   cc: Hon. Douglas W. Herndon, District Judge
                        William B. Terry, Chartered
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A    en,